DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     MARIO MARTINEZ GUZMAN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-3081

                              [March 21, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Meenu Sasser, Judge;
L.T. Case No. 2013CF002803AMB.

  Richard L. Rosenbaum of Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.